DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/09/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,803,197. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 10,803,197
Claim 21: A computer-implemented method, comprising  performing, at a storage service of a cloud computing environment:
obtaining an indication of (a) a policy to be used to detect sensitive data within one or more categories of items at the storage service and (b) 
receiving a query; and
applying the masking methodology to a particular example of sensitive data detected, using the policy, in response to receiving the query. 


one or more computing devices of an object storage service,
wherein the one or more computing devices include instructions that upon execution on a processor cause the one or more computing devices to:

determine a first query expressed using a plurality of tokens, wherein the first query is to be used to filter data for inclusion in a response to a first access request directed to one or more items of the item collection;
generate a tree representation of the first query;
utilize the tree representation and one or more security rules to identify a target set of one or more tokens of the plurality of tokens which are to be obfuscated within a log record stored at the object storage service;
generate, corresponding to respective tokens of the target set, substitute tokens for inclusion in the log record;
store the log record comprising the substitute tokens; and
perform one or more analysis operations using at least the log record.  


	With regard to claims of the 22-27,29-34,36-40, each depending from one of independent claims 21,28 and 35, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No.10,803,197 in view the foregoing nonstatutory double patenting rejection of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21,23,24,27-28,30-32,34-35,37,38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal(US 10,453,091).
Claim 21: Agarwal disclose obtaining an indication of (a) a policy to be used to detect sensitive data within one or more categories of items at the storage service and (b) a masking methodology to applied to detected examples of sensitive data in (col.11,lines 19-30:sensitive data is filtered to prepare and store the information data by applying one or more privacy technique by the privacy regulation 
Claim 23: Agarwal disclose indication of the policy is obtained via a programmatic interface from a client of the storage service in (col.10,lines 32-37;col.11,lines 11-16;fig.2).
Claim 24: Agarwal disclose detecting in accordance with the policy, the particular example of sensitive data based at least in part on identifying a numeric value within a range indicated by a client of the storage service in (fig.5; col.2,lines 8-29).
Claim 27: Agarwal disclose one or more categories of items include log records in (col.11,lines 1-19).
Claim 28: Agarwal disclose one or more computing devices of a storage service of a cloud computing environment in (fig.1; col.5,lines 1-15). Agarwal disclose obtaining an indication of (a) a policy to be used to detect sensitive data within one or more categories of items at the storage service and (b) a masking methodology to applied to detected examples of sensitive data in (col.11,lines 19-30:sensitive data is filtered to prepare and store the information data by applying one or more privacy technique by the privacy regulation module. The privacy technique is applied which includes a masking technique). Agarwal disclose receiving a query and applying the masking methodology to a particular example of sensitive data detected using the policy in response to receiving the query in (col.3,lines 48-50;col.11,lines 11-29, 41-49;col.12,lines 36-38: system receives data request or query from the user and applies masking technique to particular examples of sensitive data such as account number, phone number, date of birth etc).

Claim 31: Agarwal disclose detecting in accordance with the policy, the particular example of sensitive data based at least in part on identifying a numeric value within a range indicated by a client of the storage service in (fig.5; col.2,lines 8-29).
Claim 32: Agarwal disclose indication of the policy is obtained via a programmatic interface from a client of the storage service in (col.10,lines 32-37;col.11,lines 11-16;fig.2).
Claim 34: Agarwal disclose one or more categories of items include log records in (col.11,lines 1-19).
Claim 35: Agarwal disclose obtaining an indication of (a) a policy to be used to detect sensitive data within one or more categories of items at the storage service and (b) a masking methodology to applied to detected examples of sensitive data in (col.11,lines 19-30:sensitive data is filtered to prepare and store the information data by applying one or more privacy technique by the privacy regulation module. The privacy technique is applied which includes a masking technique). Agarwal disclose determine that a query has been received at the storage service and applying the masking methodology to a particular example of sensitive data detected using the policy in response to reception of the query in (col.3,lines 48-50;col.11,lines 11-29, 41-49;col.12,lines 36-38: system receives data request or query from the user and applies masking technique to particular examples of sensitive data such as account number, phone number, date of birth etc).
Claim 37: Agarwal disclose detect in accordance with the policy the particular example of sensitive data based at least in part on identifying a constant in (col.11,lines 11-41).
Claim 38: Agarwal disclose detecting in accordance with the policy, the particular example of sensitive data based at least in part on identifying a numeric value within a range indicated by a client of the storage service in (fig.5; col.2,lines 8-29).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22,25,29,36,39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal(US 10,453,091) in view of Sun et al(US 10,108,742).
Claims 22,29,36: Agarwal does not specifically obtaining a sensitive-strings dictionary and detecting in accordance with the policy, the particular example of sensitive data based at least in part on looking up one or more tokens in the sensitive-strings dictionary. Sun disclose this limitation in (col.10,lines 13-57). It would have been obvious to person of ordinary skill in the art at the time invention was made to obtain a sensitive-strings dictionary and detecting in accordance with the policy, the particular example of sensitive data based at least in part on looking up one or more tokens in the sensitive-strings dictionary in order to securely store and retrieve sensitive data without the risk of exposing its data against tampering or unauthorized modification.
Claims 25,39: Agarwal does not specifically disclose applying the masking methodology comprises replacing a first string comprising sensitive data with a substitute string. Sun reference .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “a masking methodology to be applied to detected examples of sensitive data” which was not described in the specification.

Allowable Subject Matter
s 26,33,40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.